Citation Nr: 1515793	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for left ankle disability.

3.  What evaluation is warranted for residuals of right palm stab wound with residual nerve damage?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to June 1987.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2010 rating decision of the VA Regional Office (RO) in Seattle, Washington that granted service connection for right hand stab wound with residual nerve damage, effective from April 19, 2010, rated 10 percent disabling.  The Veteran appeals for a higher disability evaluation.  That rating decision also denied service connection for right and left ankle sprains.  The appellant has perfected a timely appeal.

The Veteran was afforded a Travel Board hearing before the undersigned sitting at Portland, Oregon.  The transcript is of record.  

In a medical report received at hearing, M. Dornbusch, DC stated that the Veteran had a low back condition secondary to ankle disability.  This matter is referred to the RO for clarification and appropriate consideration.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified on personal hearing in June 2014 that he sprained both ankles in service and currently had arthritis as the result thereof for which service connection is warranted.  He cited medical authority to the effect that there was a connection between recurrent sprains and the development of arthritis.  

Review of service treatment records reflects that the Veteran sustained a left ankle strain in December 1983, and right ankle sprains in October 1983 and September 1986.  He was afforded a VA ankle examination in February 2013, and the examiner reported reviewing the claims folder.  Following examination, degenerative arthritis of the ankles was diagnosed.  The examining physician's assistant opined that the claimed disorder was less likely than not incurred in or caused by the in-service injury.  The rationale for this conclusion was that the "Veteran's current bilateral ankle condition was not the same condition he was treated for in service."

The question for consideration is not, however, whether the Veteran had degenerative changes in service to which the current condition might be attributed.  Rather, the question is whether the ankle injuries in service aided and/or lent assistance in producing current degenerative changes, or are otherwise traceable to service.  As such, the Board finds that the February 2013 VA examiner's rationale is inadequate.

Subsequently received was a report from a nurse practioner who stated in May 2013 that she reviewed the in-service medical records and was of the opinion that the appellant's current bilateral ankle disability was more likely than not "directly related to the injuries the Veteran incurred in service..."

In view of the above, a conflict exists between the Veteran's treating nurse practitioner and the VA compensation examiner as to whether current bilateral ankle disability is related to service.  As such, the Board finds that the Veteran should be afforded an examination by a VA physician, to include a medical opinion. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

The Veteran presented testimony on personal hearing in June 2014 to the effect that his service-connected stab wound residuals of the right hand are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher evaluation.  Among other things, he asserted that right hand nerve damage compromises his employment as an inspector because he has to climb a ladder at times, and that the nerve damage made it difficult to drive, shake hands, lift any significant weight, and that it caused sleep impairment due to pain and discomfort.  The appellant stated and has presented evidence to the effect that nerve impairment is moderately severe which he argues entitle him to a higher rating.

The record shows that the Veteran's right hand disability was last examined for VA compensation purposes in September 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the state of a disorder, VA must provide a new examination. 38 C.F.R. § 3.326 (2014).  As such, the appellant should be scheduled for a current VA examination of the right hand by an appropriate physician. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide written authorization with the names and addresses of all health care providers, to include any within the VA system, who have treated him for his ankles since service, including D. Rupae, as well as for his right hand.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the appellant for a VA orthopedic examination by an appropriate physician to determine whether he has current ankle disability related to service.  Access to the claims folder and the VBMS/Virtual VA files and a copy of this remand must be made available to the examiner.  Clinical findings should be reported in detail.  Following the examination, the examiner must opine whether it is at least as likely as not that any current ankle disability, including degenerative changes, relate to inservice ankle injuries and symptoms, or are more likely of postservice onset and unrelated to service. 

The examination report must include a thorough rationale for the opinions and conclusions reached.

In formulating the medical opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

3.  Schedule the appellant for a neurological examination by an appropriate physician to determine the severity of the service-connected right stab wound injury residuals, to include all associated nerve symptoms.  The claims folder and access to Virtual VA/VBMS must be made available to the examiner.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The nature and extent of any right hand nerve impairment must be described in terms of whether it is mild, moderate, moderately severe, or severe.  The examiner is also requested to provide an opinion as to the functional effects of the service-connected right hand disability on the Veteran's ability to work.

4.  The RO should ensure that the medical reports requested above comply with this remand.  If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If a benefit is not granted, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

